DETAILED ACTION
Claims 1 – 24 are currently pending.
Claims 1, 9 and 17 are currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 16-17 of applicant’s remarks, filed 10/8/2021, with respect to the rejection of claims under 35 USC 112 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1 – 24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination fail to teach each and every limitation as set forth in each of the independent claims.
The prior art references presented in the previous office action do describe branch prediction mechanisms to implement accurate predictions of branch instructions, and the use of re-steering functionality.  However the prior art of record does not specifically disclose the claimed limitations of checking if an instruction received by the pipeline is a load instruction, checking for a write back of the result from the load instruction between a decode of the branch instruction with the decoder and an execution of the branch instruction with the execution circuit. The claimed functionality of checking for a result of the load instruction as a branch instruction dependent upon the result of the load instruction after the branch instruction has been decoded and before the branch instruction is executed allows for the instruction to have the chance to be re-steered up to the very last point before the branch instruction is executed in order to allow the correct path to be taken before execution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/               Primary Examiner, Art Unit 2181